Citation Nr: 0925395	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery, to include atrial 
fibrillation with syncope, claimed to have resulted from 
surgery performed at a VA medical facility in August 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Ft. 
Harrison, Montana, RO.

The Board remanded this case in July 2007 and October 2008 
for further development.  It returns now for appellate 
consideration. 

The appellant's claim also included diplopia (double vision) 
as a residual of his eye surgery.  Benefits under 38 U.S.C.A. 
§ 1151 were granted in a June 2008 rating decision.  This 
represents a full grant of the benefit sought on appeal and 
diplopia is no longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant developed atrial fibrillation and syncope 
as a result of the August 2003 eye surgery.

2.  The appellant's atrial fibrillation and syncope were 
unforeseen results of surgery.




CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of right 
eye surgery, to include atrial fibrillation with syncope, 
claimed to have resulted from surgery performed at a VA 
medical facility in August 2003, is warranted.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The appellant's claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 503 
F.3d 1340 (2007).

II. 38 U.S.C.A. § 1151 Compensation

The appellant claims that he has complications including 
syncope and atrial fibrillation, which required placement of 
a pacemaker, as a result of poorly performed cataract surgery 
he underwent at a VA medical facility in August 2003.  For 
the reasons that follow, the Board concludes that 38 U.S.C.A. 
§ 1151 compensation is warranted for syncope and atrial 
fibrillation.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to appellants in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the appellant by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a appellant's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
appellant's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an appellant's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the appellant's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the appellant's willful misconduct.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

The appellant contends that he has additional disability as a 
result of eye surgery performed in August 2003.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA treatment records dated in August 2003 indicate that the 
appellant underwent right eye surgery for cataracts and that 
there were complications.  The appellant had a subsequent 
surgery in September 2003 to deal with the complications.  
These treatment records also state that informed consent was 
obtained.  

A February 2004 VA opinion, rendered by a medical doctor, 
indicates that there was "some contribution from the 
operation as a precipitant for [the appellant's] atrial 
fibrillation and through this to his episodes of syncope."  
Opinions from a nurse practitioner, dated in February 2004 
and July 2005, (the same nurse practitioner offered both 
opinions), indicates, in essence, that the atrial 
fibrillation was not related to the surgery.  However, the 
basis of her opinion appears, at least in part, to be flawed.

For example, the opinion indicates that a study of 
individuals who were in sinus rhythm prior to noncardiac 
surgery noted the incidence of perioperative atrial 
fibrillation to be 4.1 percent, and that most episodes 
occurred within the first three days after surgery.  She went 
on to state that in the appellant's case, the onset of atrial 
fibrillation was one month after surgery.  However, this 
statement is incorrect.  Review of the records indicates that 
the appellant was seen for syncopal episodes (later found to 
have been due to atrial fibrillation) approximately one week 
after surgery.  At that time, the appellant stated that he 
had had five syncopal episodes.  See August 27, 2003 VA 
treatment report.

The nurse practitioner also appears to base her opinion on a 
statement from a cardiologist, who reportedly told her that 
he had never heard of atrial fibrillation from eye surgery.  
The fact that this physician had never heard of such an 
incident does not preclude a nexus.  Without further 
information as to the discussions between the cardiologist 
and the nurse practitioner and further explanation from the 
cardiologist as to the meaning of his statement (e.g., did he 
mean that atrial fibrillation would be an unforeseen event), 
the Board is inclined to find this basis for her opinion also 
flawed.

A February 2004 opinion from a private physician indicates 
that there was no evidence of carelessness, negligence, lack 
of skill, or errors in judgment in the August 2003 surgery.  
The opinion did not address whether additional disability was 
the result of an event which was not reasonably foreseeable.  

Following the Board's remand, the appellant's claims file was 
sent for review and opinion by cardiac and ophthalmology 
specialists.  The ophthalmology specialist provided a May 
2008 opinion which indicated that the appellant's eye surgery 
had been performed with a lack of proper skill in the 
placement of drainage device implanted to help treat his 
glaucoma.  The mistake resulted in his diplopia.  As a 
result, the appellant was granted 38 U.S.C.A. § 1151 benefits 
for diplopia.  

An April 2008 opinion stated that the appellant's atrial 
fibrillation and syncope were not complications of the eye 
surgery.  The examiner noted that the fibrillation was first 
found on September 3, days after surgery.  The examiner 
indicated that stress could possibly facilitate transient 
atrial fibrillation in a person otherwise predisposed, but 
found sustained atrial fibrillation, heart block and the need 
for permanent pacemaker unlikely.  The examiner found that 
the appellant's problems were due to pre-existing cardiac 
risk factors.  

In October 2008, the Board determined that the April 2008 
opinion was inadequate for two reasons.  First, the opinion 
states at the outset that the reviewing physician is to 
comment on both the atrial fibrillation and syncope.  The 
opinion, however, only discusses atrial fibrillation.  
Second, there is no notation that the reviewing physician was 
a cardiac specialist.  The Board remanded for an adequate 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was seen for another VA examination in January 
2009.  The appellant was seen by one physician, with a full 
history taken and a complete review of the medical evidence.  
The physician conferred with two cardiologists in coming to 
an opinion in the case.  They agreed that it was at least as 
likely as not that the atrial fibrillation and syncope were 
precipitated by the eye surgery.  They also agreed that such 
a result was due to underlying disease.  They agreed that the 
atrial fibrillation and syncope were not reasonably 
foreseeable and that the conditions were not due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault.  

The evidence establishes entitlement to compensation under 
38 U.S.C. § 1151.  The February 2004 and January 2009 
opinions agree that the atrial fibrillation and syncope were 
precipitated by the August 2003 surgery, while ultimately the 
result of underlying disease.  The April 2008 opinion 
disagrees with the precipitation conclusions, but was 
inadequate on its face.  The Board finds that the appellant's 
atrial fibrillation and syncope were not reasonably 
foreseeable.  As the appellant has additional disability, as 
a result of VA medical care which was not foreseeable, 
entitlement to compensation under 38 U.S.C. § 1151 is 
warranted.  See 38 U.S.C.A. § 1151(a), supra.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery, to include atrial 
fibrillation with syncope, claimed to have resulted from 
surgery performed at a VA medical facility in August 2003, is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


